Detailed Action
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Claims 1-9 and 22-34 are pending. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 4-7, 9, 22, 27-28, 30-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Goering (US 2017/0190138) hereinafter GOER in view of Iida (US 2020/0072414) hereinafter IDA.
As for claims 1 and 34, GOER teaches a method of manufacturing a cured composite structure (a three-dimensional gap filled preform) [Abstract], comprising: 
placing a radius filler element [Fig. 3B #360a or b; 0051] into a radius cavity extending along a length (the gaps) [Fig. 3B #370a or b; 0051] of a composite base member [Fig. 3B #320] having reinforcing fibers, 
the radius filler element being formed of a permeable material devoid of unidirectional reinforcing fibers extending along a lengthwise direction of the radius filler element (as it is understood to be non-woven fibers which are impregnable therefore permeable) [0045; 0051]; 
absorbing resin from the composite base member into the permeable material of the radius filler element, [0045; 0051]; 
and curing or solidifying the resin in the radius filler element and in the composite base member to form a cured composite structure in which the resin bonds the radius filler element to the composite base member (by curing, it is understood that this is the expected post impregnation procedure) [0007].
GOER does not teach:
Absorbing resin until at least 90 percent of the volume of the permeable material is impregnated with resin.
IDA teaches the production of a composite based on fibers impregnated with resin [Abstract] in which the resin is adjusted to permeate the fibers as much as possible to reduce the generation of voids and thereby improve the strength of the composite (tank) [0007; 0032] despite the lack of unidirectionality of the fibers (as the layer formation of the fibers change) [0047-48].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reduced the amount of voidage when impregnating with resin as taught by IDA in the impregnating step of GOER in order to enhance the strength of the composite. In addition it would have been obvious to have reduced the voidage as much as possible resulting in a greater than 90% absorption of resin as IDA teaches that voidage reduction would improve strength. As IDA also deals with non-unidirectional fibers, one of ordinary skill in the art would have expected success in the combination. 

As for claim 2, GOER/IDA teach claim 1 and GOER further teaches the permeable material can be yarns of synthetic fibers which the Examiner understands to be substantially woven/felted/knitted [0005; 0046].

As for claim 4, GOER/IDA teach claim 1 and wherein the composite base member is comprised of dry fiber material having reinforcing fibers, the method further including: infusing the resin into the dry fiber material and the permeable material of the radius filler element [GOER: 0049; 0051].

As for claim 5, GOER/IDA teach claim 1 and GOER further teaches wherein the steps of placing the radius filler element into the radius cavity, absorbing the resin into the radius filler element, and curing or solidifying the resin respectively further include: 
inserting a plurality of radius filler segments into the radius cavity [Fig. 3B #350a-b which can be woven preforms; 0051], the plurality of radius filler segments each having opposing segment ends and being in end-to-end arrangement within the radius cavity [0051]; 
drawing the resin between the segment ends of end-to-end pairs of the plurality of radius filler segments (as resin is drawn through the whole preform) [0051]; 
and curing or solidifying the resin between the segment ends and bonding together the radius filler segments and forming the radius filler element [0007].
	
	As for claim 6, GOER/IDA teach claim 1 and GOER further teaches wherein: the composite base member comprises two composite components in back-to- back relation to each other forming the radius cavity [0051].

As for claim 7, GOER/IDA teach claim 1 and GOER further teaches wherein the method includes: 
providing an unformed radius filler having a cross-sectional shape that is different than the cross-sectional shape of the radius cavity (it is understood that the fibers have their own unrelated shape at first as they must be crumpled); and3Application No. 16/521,557 Office Action dated May 11, 2022Attorney Docket: 19-0385-US-NPforming the unformed radius filler into a cross-sectional shape that approximately matches the cross-sectional shape of the radius cavity to define the radius filler element (by crumpling into the gaps) [0051].
	
	

As for claim 22, GOER/IDA teach claim 6 and GOER further teaches drawing the resin between the back-to-back radius filler halves to result in bonding the radius filler halves together upon curing or solidifying of the resin [Fig. 3B; 0051].

As for claim 27, GOER/IDA teach claim 6 and GOER further teaches each composite component has a substantially L shaped configuration (formed of two L’s) [Fig. 3B].

As for claim 28, GOER/IDA teach claim 6 and GOER further teaches each composite component is a composite channel having a web portion and a flange portion, interconnected by a radiused web-flange transition; and when the composite channels are assembled in back-to-back relationship, the web-flange transitions of the composite channels define the radius cavity [refer to modified Figure 3B below].

    PNG
    media_image1.png
    377
    622
    media_image1.png
    Greyscale






As for claim 30, GOER/IDA teach claim 1 and GOER further teaches manufacturing the radius filler element by pressing/assembling (crumpling) [0051].
As for claim 31, GOER/IDA teach claim 5 and GOER further teaches wherein inserting the  plurality of radius filler segments in end-to-end arrangement within the radius cavity comprises: inserting the radius filler segments into the radius cavity such that the end surfaces of adjacent radius filler segments are within 0.0010 inch of each other (it is understood that they touch as woven elements) [0051]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goering (US 2017/0190138) hereinafter GOER in view of Iida (US 2020/0072414) hereinafter IDA as applied to claim 1 and further in view of Cacella (US 3,622,435) hereinafter CAC (already of record).

As for claim 9, GOER/IDA teach claim 1 and GOER further teaches wherein: 
the resin comprises a thermosetting resin which comprises an epoxy (epoxy), vinyl ester, and/or polyester (all understood to be thermosetting) [0007; 0024], and; and the reinforcing fibers of the composite base member are formed of at least one of the following materials: glass (glass), carbon (carbon) [0024] but does not teach the inclusion of a thermoplastic resin.  
CAC teaches the production of an impregnation composite [Abstract] which employs epoxy based elements (epoxides) [col. 2 l. 40-47] in which a thermoplastic resin such as an acrylic based binder is used to improve adhesion to a woven fabric [col. 4 l. 37-43].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the thermoplastic resin acrylic based binder of CAC to the thermoset resin of GOER/IDA in order to improve the adhesion to a woven fabric. As CAC also employs epoxy like substances and nonwoven fabrics, one of ordinary skill in the art would have expected success.

Claim(s) 3 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Goering (US 2017/0190138) hereinafter GOER in view of Iida (US 2020/0072414) hereinafter IDA as applied to claim 1 and further in view of McCarville et al (US 9,463,864) hereinafter MCC.

As for claim 3, GOER/IDA teach claim 1 and IDA further teaches wherein the method further including: heating the composite base member to reduce a viscosity of the resin for absorption into the permeable material of the radius filler element [0007]. This is done to enhance the strength of the tank by reducing voids [0007].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reduced the viscosity of the resin in order to reduce voidage which enhances composite strength. 
GOER further teaches the use of epoxy as a matrix resin [0007] and carbon or glass as fibers to form the composite base member [0024].
GOER/IDA do not teach:
the composite base member is comprised of one or more composite plies of composite prepreg material having reinforcing fibers pre-impregnated with resin,
MCC teaches a substantially similar composite to the one of GOER [MCC: Abstract, Fig. 3, GOER: Abstract, Fig. 3B] which employs epoxy as a matrix resin and carbon or glass as the fibers [col. 5 l. 45-65],  in which reinforcing woven fibers used to construct the shape of the composite base member are pre-impregnated with the matrix material (such as epoxy) [col. 5 l. 45-65]. This is listed as an alternative to providing fibers without impregnation [col. 5 l. 45-65]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used fibers pre-impregnated with the matrix material as taught by MCC as the fibers used to form the composite base member of GOER/IDA as this would have been a simple substation of fiber layers to produce composite the base member. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)]. As both MCC and GOER are formed of similar components, one of ordinary skill in the art would have expected success. 
As for claim 32, GOER/IDA teach claim 1 and as applied to claim 3, GOER/IDA/MCC teach composite plies [see claim 3].
As for claim 33, GOER/IDA/MCC teach claim 32 and as applied to claim 3 teach that the composite plies are comprised of epoxy and carbon [see claim 3]. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Goering (US 2017/0190138) hereinafter GOER in view of Iida (US 2020/0072414) hereinafter IDA as applied to claim 1 and further in view of Snyder (US 2016/0303902) hereinafter SNY (already of record).

	As for claim 29, GOER/IDA teach claim 1 and but do not teach a composite strip or skin panel used to encapsulate the radius filler element between the composite base member and the trip or skin. 
	SNY teaches the formation of a composite based on resin impregnation [Abstract; 0007] in which in order to prevent a filler from sliding out (beads) a composite strip (bead humps) is applied (it’s understood that the bead hump are formed of composite) [0026; claim 19]. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a composite strip in a manner that encapsulates the radius filler element between the composite base member as the strip as taught by SNY in the process of GOER/IDA in order to prevent the filler from sliding out. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 22, 27-33 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712